Title: General Orders, 29 January 1783
From: Washington, George
To: 


                        
                             Wednesday January 29th 1783
                            Parole Amboy.
                            Countersigns Burdenton, Castleton.
                        
                        For the day tomorrow Major Scott.
                        For duty the 5th Massachusetts regiment.
                        Major General Baron Steuben and Duportail, Colonels Humpton & Laumoy, Majors Villefranche, Clarkson
                            and McPherson & Captain L’Enfant, or such of them as can be assembled will compose a board of officers to examine
                            into and report on the Claim of Captain Segond to be admitted into the Legion Commanded by Colonel Armand. Major General
                            Steuben will preside and will appoint the time and place of meeting. Colonel Armand and Captain Segond will attend to give
                            the Board the necessary information on the subject.
                        Thursday the 6th of February being the anniversary of the Alliance with France, a feu de joye will be fired
                            on that day in celebration of this auspicious Event by the troops of this Cantonment, previous to which they will be
                            reviewed by the Commander in chief on their parades. The regiments to be under arms presisely at one o’clock. The Adjutant
                            Genl will give instructions respecting, the subsequent dispositions: and the Commandant of Artillery will order a
                            sufficient number of Cartridges without ball to be issued for the occasion.
                        After the feu de joye the General will be happy to see not only all the officers of the Cantonments, but all
                            the Gentlemen of the Army and other Gentlemen & Ladies who can attend with convenience at the Newbuilding, where a
                            cold Collation will be provided.
                    